SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Plaintiff-Appellant Kwai Wing Wong, pro se, appeals the judgment of the United States District Court for the Southern Dis*89trict of New York (Daniels, J.) granting summary judgment for the defendants, in Wong’s Title VII employment discrimination action. By order dated September 25, 2001, Judge Daniels adopted the Report and Recommendation of United States Magistrate Judge Eaton, dated October 4, 2000.
We have considered all of plaintiffs contentions on this appeal, and we affirm the judgment of the district court for substantially the reasons stated in Judge Daniels’ Order dated September 25, 2001, and Magistrate Judge Eaton’s Report and Recommendation dated October 4, 2000. Even if Wong established a prima facie ease of discrimination, the defendants articulated a legitimate, non-discriminatory motive for Wong’s termination: his limited proficiency with English and his inadequate knowledge of city government. See de la Cruz v. New York City Human Res. Admin. DSS, 82 F.3d 16, 22 (2d Cir.1996) (“[A]ppellees have proffered a legitimate, nondiscriminatory motive for the transfer, de la Cruz’s difficulties with English.”). Wong has faded to adduce evidence capable of supporting a reasonable finding that the defendant’s action was motivated by discrimination. See Fisher v. Vassar, 114 F.3d 1332, 1337 (2d Cir.1997) (in banc), cert. denied, 522 U.S. 1075, 118 S.Ct. 851, 139 L.Ed.2d 752 (1998).
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.